DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 12, 2020.
Claims 1-15 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichida (U.S. Pub. 2014/0320883 A1), and further in view of Ito et al. (U.S. Pub. No. 2010/0241541 A1, hereinafter as “Ito”).
With regard to claim 1, the claim is drawn to a printing method, performed by an image forming apparatus, the printing method (see Ichida, i.e. in claim 11, disclose “the image forming method”) comprising: 
receiving job information of content (see Ichida, i.e. in Fig. 19 and in para. 224, disclose that “[0224] The user inputs setting items to the processing parameter setting UI (S18). That is, the user selects a desired choice(s) from among the choices presented by the processing parameter setting UI, and, if necessary, inputs the value of the number of output prints, for example (the number of output prints inputtable here may be restricted in accordance with the maximum number of output prints). In response to this, the image forming apparatus 110 generates a print ticket including the define content of the processing parameter settings (such as the result of choice(s) selected by the user and an input made by the user) (S20), and sends a processing instruction including the print ticket to the logical printer 210 (S22)”); 
generating payment amount information based on the job information of the content (see Ichida, i.e. in para. 76, discloses that “[0076] A log recording processor 122 records, in a log memory 124, processing log information of each job executed under management of the job management unit 116. The recorded log information includes information of the in-house ID of a user who has given an instruction to execute the job. The log information further includes information of various items that are generally recorded in the field of processing log management of image forming apparatuses, such as the job execution time and date, print setting information in the case of printing (duplex printing or not, color printing or monochrome The amount of usage, such as the number of prints made in the job (or the fees in accordance with the amount of usage), is added to the aggregated value of the amount of usage (fees) of the specified user and section”); 
receiving payment method information from a user (see Ichida, i.e. in para. 178-180, disclose that “[0178] For each guest, a billing method to be applied to the guest is registered in the management DB 160, and billing processing in accordance with the billing method is performed. A billing method to be applied to each guest includes cash, payment by emoney, payment by debit card or credit card, payment corresponding to the cloud account of the guest, and changing the to-be-billed destination to an in-house division or project the guest has visited. .... [0180] In the case of printing using the cloud print service 200, a user enters his/her cloud ID for giving a print instruction. Thus, a payment system in the in-house network 100 simply accesses the cloud service, bills the amount of fee for the printing to an account corresponding to the cloud ID, and settles the payment”); 
generating billing information by using the payment amount information and the payment method information (Ichida, i.e. in para. 180-181, disclose that “[0180] In the case of printing using the cloud print service 200, a user enters his/her cloud ID for giving a print instruction. bills the amount of fee for the printing to an account corresponding to the cloud ID, and settles the payment…”) and 
transmitting the billing information to a payment system (see Ichida, i.e. in para. 180-181, discloses that “…  [0181] The fee for processing not using the cloud print service 200 (such as copying of a paper document) may be settled with the cloud account of a guest. In this case, at the time a guest ID is issued at the reception terminal 170 to a guest or a guest gives an instruction to the image forming apparatus 110 to perform processing, the guest is asked to enter his/her cloud ID, and the fee for a cloud service may be settled using the cloud ID in billing processing”, and further in para. 179, discloses that “[0179] Here, an example of payment corresponding to a cloud account (cloud ID) includes, for example, Google Wallet (registered trademark) corresponding to the Google account of a user who has performed printing using Google Cloud Print as the cloud print service 200…”).
The teachings of Ichida merely lack in explicitly disclose the aspect relating to “transmitting the billing information to a payment system”. 
However, Ito discloses an analogous invention relates to “a billing device for an image processing device, and more particularly to a billing device for an image processing device which performs an accounting process in relation to charges levied according to operations of the image processing device” (see Ito, i.e. para. 3 and etc.).  More specifically, in Ito, i.e. in para. 110, disclose that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichida to include the limitation(s) discussed and also taught by Ito, with regard the aspect relating to “transmitting the billing information to a payment system”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing-related billing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichida by the teachings of Ito, and to incorporate the limitation(s) discussed and also taught by Ito, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided” (see Ito, i.e. abstract and etc.).
With regard to claim 2, the claim is drawn to the printing method of claim 1, wherein the generating of the payment amount information comprises: generating, by using a second application, the payment amount information by using the job information of the content received from a first application performing a job of the image forming apparatus (see Ichida, i.e. in para. 76, discloses that “…The log information further includes information of various items that are generally recorded in the field of processing log management of image forming apparatuses, such as the job execution time and date, print setting information in the case of printing (duplex printing or not, color printing or monochrome printing, etc.), and the number of prints made. The log information of each job, which is stored in the log memory 124, is used for 
With regard to claim 3, the claim is drawn to the printing method of claim 1, wherein the generating of the payment amount information comprises: 
determining a payment amount based on payment amount setting information corresponding to the job information of the content (see Ichida, i.e. in para. 77 and etc., disclose that “… the in-house ID in the job is recorded as an ID for specifying the user who has given the job instruction. Accordingly, the amount of usage (fees) may be aggregated for each user or for each section by referring to in-house organization information”; and further in para. 172, discloses that “… the amount of fee for processing corresponding to each piece of log 
determining at least one payment apparatus usable by the user (see Ichida, i.e. in para. 178, discloses that “[0178] For each guest, a billing method to be applied to the guest is registered in the management DB 160, and billing processing in accordance with the billing method is performed. A billing method to be applied to each guest includes cash, payment by emoney, payment by debit card or credit card, payment corresponding to the cloud account of the guest, and changing the to-be-billed destination to an in-house division or project the guest has visited”); and 
generating the payment amount information based on the payment amount and the at least one payment apparatus (see Ichida, i.e. in para. 179-181, discloses that “[0179] Here, an example of payment corresponding to a cloud account (cloud ID) includes, for example, Google Wallet (registered trademark) corresponding to the Google account of a user who has performed printing using Google Cloud Print as the cloud print service 200. … [0181] The fee for processing not using the cloud print service 200 (such as copying of a paper document) may be settled with the cloud account of a guest. In this case, at the time a guest ID is issued at the reception terminal 170 to a guest or a guest gives an instruction to the image forming apparatus the fee for a cloud service may be settled using the cloud ID in billing processing”).
With regard to claim 4, the claim is drawn to the printing method of claim 3, further comprising: 
transmitting the payment amount information to the payment system (see Ito, i.e. in para. 110, disclose that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151”; thereby having “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.); and 
receiving, from the payment system, preliminary payment information comprising at least one of an available payment method, an error condition of a payment device, or prepayment usability (see Ito, i.e. in para. 110, disclose that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing the image forming apparatus 110 may refer to the management DB 160 to determine a billing method (and further a to-be-billed destination if necessary). In this case, information on the determined billing method (and further the to-be-billed destination if necessary) is set as a uniquely defined element in a logical printer 210 in the cloud print service 200. Accordingly, the image forming apparatus 110 is able to obtain a to-be-billed destination for print data coming from the logical printer 210, from a print ticket that accompanies the print data, in the same or similar method as the case of a local ID”).
With regard to claim 5, the claim is drawn to the printing method of claim 1, wherein the generating of the billing information comprises: determining communication information corresponding to the payment method information; and generating the billing information by using the communication information and the payment amount information (see Ichida, i.e. in para. 186, discloses that “[0186] In determination of a to-be-billed destination regarding each piece of log information of each guest, for example, the aggregation apparatus 150, which has received log information from the image forming apparatus 110, refers to the management DB 160 to specify a billing method, determines a to-be-billed destination in accordance with the billing method, and records the to-be-billed destination in log information. In another example, the image forming apparatus 110 may refer to the management DB 160 to determine a billing method (and further a to-be-billed destination if necessary). In this case, information on the determined billing method (and further the to-be-billed destination if necessary) is set as a uniquely defined element in a logical printer 210 in the cloud print service 200. Accordingly, the image forming apparatus 110 is able to obtain a to-be-billed destination for print data coming from the logical printer 210, from a print ticket that accompanies the print data, in the same or similar method as the case of a local ID”). 
With regard to claim 6, the claim is drawn to the printing method of claim 5, wherein the billing information is generated by using a second application, and wherein the second application transmits the billing information to the payment system by using any one of a payment application inside the image forming apparatus, a payment application outside the image forming apparatus, a payment apparatus, or a payment server according to attributes of the payment method information (see Ichida, i.e. in para. 186, discloses that “[0186] In determination of a to-be-billed destination regarding each piece of log information of each guest, for example, the aggregation apparatus 150, which has received log information from the image forming apparatus 110, refers to the management DB 160 to specify a billing method, determines a to-be-billed destination in accordance with the billing method, and records the to-be-billed destination in log information. In another example, the image forming apparatus 110 may refer to the management DB 160 to determine a billing method (and further a to-be-billed destination if necessary). In this case, information on the determined billing method (and further the to-be-billed destination if necessary) is set as a uniquely defined element in a logical printer 210 in the cloud print service 200. Accordingly, the image forming apparatus 110 is able to obtain a to-be-billed destination for print data coming from the logical printer 210, from a print ticket that accompanies the print data, in the same or similar method as the case of a local ID”). 
With regard to claim 7, the claim is drawn to the printing method of claim 1, further comprising: 

receiving a request to proceed with payment from the user (see Ito, i.e. in para. 168, discloses that “[0168] As described above, during the billing approval process, billing scenario determining unit 159 displays a billing scenario on operation panel display unit 161 to obtain approval of the user (S309 in FIG. 9). To this end, the billing scenario confirmation screen as shown in FIG. 19 is displayed on display and operation unit 125”);
providing a list of payment methods usable by the user according to the request (see Ito, i.e. in Fig. 22 and in para. 190-193, discloses that “[0193] As the select buttons, those corresponding to the following options are displayed as shown in FIG. 22. The options that can be selected when the funds are insufficient may include: to discard the job to stop printing ("discard job"); to change a combination of cards 90 to be billed ("switch cards"); and to bill another user for the charge that was originally allocated to the user whose balance is insufficient ("bill another user"). Among them, the option to bill another user is set for each user who may be billed…”); and 
receiving a selection of one of the payment methods included in the list from the user (see Ito, i.e. in Fig. 22 and in para. 194, disclose that “[0194] The confirm button is pressed for confirming the option that is being selected. On the alarm screen, the user performs an operation of pressing a desired one of the select buttons to select the corresponding option. The user then performs an operation of pressing the confirm button to confirm the selection. When the user presses the confirm button, billing scenario determining unit 159 performs an operation corresponding to the select button confirmed to be selected…”;  in addition, by incorporating the without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.).
With regard to claim 8, the claim is drawn to the printing method of claim 1, wherein the transmitting of the billing information comprises transmitting the billing information to a payment system corresponding to the payment method information included in the billing information (see Ito, i.e. in para. 110, discloses that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151”; …”;  in addition, by incorporating the teachings of Ito set forth above, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.).
With regard to claim 9, the claim is drawn to the printing method of claim 1, further comprising, upon receiving, from the payment system, payment completion information according to payment by the user, executing a job with respect to the content based on the job information of the content (see Ito, i.e. in para. 110, discloses that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151”;  in addition, by incorporating the teachings of Ito set forth above, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.).
With regard to claim 10, the claim is drawn to the printing method of claim 9, further comprising transmitting, to the payment system, content job completion information according to completion of the job with respect to the content (see Ito, i.e. in para. 115, discloses that “[0115] In step S319, job control unit 151 performs a print job termination process. When the generated job is executed by the authentication printing function (touch-and-print function) and the printing is all completed, job control unit 151 issues a notification to that effect ("notification of completion of job") to billing processing unit 163”; in addition, by incorporating the teachings of Ito set forth above, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.).
With regard to claim 11, the claim is drawn to the printing method of claim 1, further comprising: 
receiving information about a job related to the content and identification (ID) information from an external apparatus or a server connected to the external apparatus (see Ito, i.e. in para. 36, discloses that “… with the scanner function, the MFP reads an image from a it receives a print instruction from an external terminal such as a personal computer (PC) and performs printing on a sheet of paper based on the instruction. With the facsimile transmitting/receiving function, it receives facsimile data from an external facsimile machine or the like and stores the data in the HDD. With the data communicating function, it transmits and receives data to and from an external device connected thereto. With the server function, it allows a plurality of users to share the data stored in the HDD and the like”); 
and transmitting the billing information to the payment system when ID information received from the user corresponds to the received ID information (see Ito, in para. 110, discloses that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151”; in addition, by incorporating the teachings of Ito set forth above, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided”, see Ito, i.e. abstract and etc.).
With regard to claim 12, the claim is drawn to the printing method of claim 11, wherein the transmitting of the billing information comprises, when the ID information received from the user and the received ID information correspond to each other (see Ichida, i.e. in para. 35, Each user (individual in this case) who belongs to the company is allocated a user ID unique in the company (that is, exclusive within the company) (hereinafter referred to as an "in-house ID"). For example, an employee number is an example of such a user ID. The image forming apparatus 110 has the function of performing user authentication using an in-house ID. A user who wants to use the image forming apparatus 110 is asked to present authentication information (such as inputting the in-house ID and password from the UI unit 112, or integrated circuit (IC) card authentication). The image forming apparatus 110 performs user authentication in accordance with the presentation, thereby specifying the in-house ID of that user. The image forming apparatus 110 incorporates the specified in-house ID in log information or the like of an executed process, and records the log information therein or in the aggregation apparatus 150 in the in-house network 100. The recorded log information may be aggregated by the aggregation apparatus 150 for management of the usage of the image forming apparatus 110 or for accounting management. Aggregation is performed for, for example, each user or for each section (department or group in the company) to which the user belongs, on the basis of the in-house ID recorded in each piece of log information.”): 
displaying a job information list comprising the job information (see Ichida, i.e. in para. 53, discloses that “[0053] The UI unit 112 is a mechanism for accepting a local operation from a user (such as a direct operation entered by a hand or the like). For example, the UI unit 112 includes input and display hardware such as a touch panel and mechanical buttons. The UI unit 112 exchanges information with a user via the hardware..”); and 
when the job information is selected from the job information list, transmitting the billing information based on the job information to the payment system (see Ichida, i.e. in para. 67, discloses that “…In this case, the print instruction unit 128 logs in to the cloud repository service obtains a list of pieces of document data registered by the user in the cloud repository service 300. The obtained list is displayed on the UI screen of the UI unit 112, and the user is prompted to select at least one piece of document data to be printed from the list. The print instruction unit 128 generates a print instruction that includes information for specifying each piece of document data selected to be printed and that specifies the logical printer 210 generated previously as a print destination, and sends the print instruction to the cloud repository service 300. The print instruction includes, as information for specifying the logical printer 210, information for specifying the cloud print service 200 (domain name or the like) and the ID of the logical printer 210 in the cloud print service 200. Of these pieces of information, the information for specifying the cloud print service 200 is registered in advance in the image forming apparatus 110 (for the necessity to access the cloud print service 200)”). 
With regard to claim 13, the claim is drawn to an image forming apparatus (see Ichida, i.e. in Fig. 1-2, 20 and etc., disclose the image forming apparatus 110) comprising: 
a communication unit to receive job information of content (see Ichida, i.e. in Fig. 20, disclose the job receiving unit 118); 
an input unit to receive payment method information from a user (see Ito, i.e. in fig. 22, and in para. 190-193, disclose various select buttons which are selectable by user, and includes “…the options that can be selected when the funds are insufficient may include: to discard the job to stop printing ("discard job"); to change a combination of cards 90 to be billed ("switch cards"); and to bill another user for the charge that was originally allocated to the user whose balance is insufficient ("bill another user")”); and 

control generation of payment amount information based on the job information of the content (see Ichida, i.e. in para. 76, discloses that “[0076] A log recording processor 122 records, in a log memory 124, processing log information of each job executed under management of the job management unit 116. The recorded log information includes information of the in-house ID of a user who has given an instruction to execute the job. The log information further includes information of various items that are generally recorded in the field of processing log management of image forming apparatuses, such as the job execution time and date, print setting information in the case of printing (duplex printing or not, color printing or monochrome printing, etc.), and the number of prints made. The log information of each job, which is stored in the log memory 124, is used for aggregation of the amount of usage of the image forming apparatus 110 by each section or each user in the company or the fees for each section or each user in the company. The aggregation is performed by, for example, the aggregation apparatus 150 in the in-house network 100. In the aggregation, for each piece of log information stored in the log memory 124, a user who has executed a job regarding the log information and, as occasion calls, a section to which the user belongs are specified on the basis of the in-house ID included in the log information. The amount of usage, such as the number of prints made in the job (or the fees in accordance with the amount of usage), is added to the aggregated value of the amount of usage (fees) of the specified user and section”), 
control generation of billing information by using the payment amount information and the payment method information (Ichida, i.e. in para. 180-181, disclose that “[0180] In the case of printing using the cloud print service 200, a user enters his/her cloud ID for giving a print instruction. Thus, a payment system in the in-house network 100 simply accesses the cloud bills the amount of fee for the printing to an account corresponding to the cloud ID, and settles the payment…”), and	control transmission of the billing information to a payment system (see Ichida, i.e. in para. 180-181, discloses that “…  [0181] The fee for processing not using the cloud print service 200 (such as copying of a paper document) may be settled with the cloud account of a guest. In this case, at the time a guest ID is issued at the reception terminal 170 to a guest or a guest gives an instruction to the image forming apparatus 110 to perform processing, the guest is asked to enter his/her cloud ID, and the fee for a cloud service may be settled using the cloud ID in billing processing”, and further in para. 179, discloses that “[0179] Here, an example of payment corresponding to a cloud account (cloud ID) includes, for example, Google Wallet (registered trademark) corresponding to the Google account of a user who has performed printing using Google Cloud Print as the cloud print service 200…”).
The teachings of Ichida merely lack in explicitly disclose the aspect relating to “control transmission of the billing information to a payment system”. 
However, Ito discloses an analogous invention relates to “a billing device for an image processing device, and more particularly to a billing device for an image processing device which performs an accounting process in relation to charges levied according to operations of the image processing device” (see Ito, i.e. para. 3 and etc.).  More specifically, in Ito, i.e. in para. 110, disclose that “[0110] When the user performs the approval operation for the billing scenario, operation panel display unit 161 notifies billing scenario determining unit 159 that the billing scenario has been approved, i.e., the billing approval has been completed. Upon receipt of that notification, billing scenario determining unit 159 notifies authenticated-user management unit 153 to that effect. When authenticated-user management unit 153 receives the notification of completion of billing approval from billing scenario determining unit 159, authenticated-user management unit 153 issues a notification instructing start of printing to job control unit 151…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichida to include the limitation(s) discussed and also taught by Ito, with regard the aspect relating to “transmitting the billing information to a payment system”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing-related billing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichida by the teachings of Ito, and to incorporate the limitation(s) discussed and also taught by Ito, thereby “… an image processing device which can allocate a charge among a plurality of users without the need of complicated operations is provided” (see Ito, i.e. abstract and etc.).
With regard to claim 14, the claim is drawn to the image forming apparatus of claim 13, wherein the controller controls generation of the payment amount information by using a second application, and wherein the second application generates the payment amount information by using the job information of the content received from a first application performing a job of the image forming apparatus (see Ichida, i.e. in para. 76, discloses that “…The log information further includes information of various items that are generally recorded in the field of processing log management of image forming apparatuses, such as the job execution time and date, print setting information in the case of printing (duplex printing or not, color printing or monochrome printing, etc.), and the number of prints made. The log information of each job, which is stored in the log memory 124, is used for aggregation of the amount of usage of the 
With regard to claim 15, the claim is drawn to a non-transitory computer-readable recording medium having recorded thereon instructions that, when executed by a computer, performs a printing method of an image forming apparatus, the non-transitory computer-readable recording medium comprising: instructions to receive job information of content; instructions to generate payment amount information based on the job information of the content; instructions to receive payment method information from a user; instructions to generate billing information by using the payment amount information and the payment method information; and instructions to transmit the billing information to a payment system (instant claim is similarly rejected for at A program in which the contents of the processing of the individual function modules described above by way of example are written is saved in a fixed storage such as an HDD via a recording medium such as a CD or a DVD or via a communication tool such as a network, and the program is installed in the computer. The program stored in the fixed storage is read to the RAM and executed by the microprocessor such as the CPU, thereby realizing the function module group described above by way of example”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Pat/Pub No. 2017/033716 A1, Samsung) disclose an invention relates to  a printing method of an image forming apparatus according to payment by a user, and an apparatus using the printing method. 
Cherry et al. (U.S. Pub. No. 2005/0174594 A1, Hewlett Packard) disclose an invention relates to system and method for identifying and charging for print requests. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675